Title: From Thomas Jefferson to George Hay, 28 May 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Washington May 28. 07.
                        
                        I have this moment rec’d your letter of the 25th. and hasten to answer it. if the grand jury do not find a
                            bill against Burr, as there will be no examination before a petty jury, Bollman’s pardon need not in that case to be
                            delivered. but if a bill be found and a trial had, his evidence is deemed entirely essential, & in that case his pardon
                            is to be produced before he goes to the dock. in my letter of the day before yesterday, I inclosed you Bollman’s written
                            communication to me, & observed you might go so far, if he prevaricated, as to ask him whether he did not say so & so
                            to mr Madison & myself? on further reflection I think you may go farther, if he prevaricates grossly, & shew the
                            paper to him, & ask if it is not his hand writing, & confront him by it’s contents. I inclose you some other letters
                            of Bollman to me on former occasions: to prove by similitude of hand that the paper I enclosed on the 26th. was of his
                            handwriting. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    